Malone Jr., J.
*1236We affirm. For preservation purposes, defendant’s pro se claim at sentencing that his counsel was ineffective was tantamount to a motion to vacate his plea; therefore, it survives his appeal waiver and is properly preserved for our review (see People v Walley, 63 AD3d 1284, 1285 n [2009]; cf. People v Jerome, 98 AD3d 1188, 1189 [2012]; People v Moore, 97 AD3d 850, 851 [2012]). Nonetheless, defendant’s claim that his counsel did not adequately investigate the circumstances of his case is not supported in this record and is a claim more appropriately pursued by way of a CPL article 440 motion (see People v Feliz, 51 AD3d 1278, 1279 [2008]; see also People v Shiels, 93 AD3d 992, 993 [2012]; People v Carpenter, 93 AD3d 950, 952 [2012], lv denied 19 NY3d 863 [2012]).
Mercure, J.P., Lahtinen, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed.